Case 2:20-cv-00188-JRG-RSP Document 118 Filed 07/23/21 Page 1 of 7 PageID #: 3200




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION

   LUMINATI NETWORKS LTD.,                        §
                                                  §
               Plaintiff,                         §
                                                  §
   v.                                             §         Case No. 2:20-cv-00188-JRG-RSP
                                                  §
   NETNUT LTD.,                                   §
                                                  §
               Defendant.                         §

                                    MEMORANDUM ORDER

         Before the Court is Defendant NetNut Ltd.’s (“Defendant”) Motion to Stay Pending Ex

  Parte Reexamination. Dkt. No. 73. Defendant’s motion notifies the Court that the United States

  Patent and Trademark Office has issued orders granting the requests for ex parte reexaminations

  (“EPRs”) of all asserted claims of U.S. Patent Nos. 10,484,511 (the “’511 Patent”) and 10,637,968

  (the “’968 Patent”), the two patents asserted against Defendant in the above-captioned matter. Dkt.

  No. 73 at 4. Accordingly, Defendant’s motion asks the Court to stay this litigation pending the

  resolution of Defendant’s EPRs of the asserted patents. Id. at 12.

         I.      BACKGROUND

         On June 11, 2020, Plaintiff Luminati Ltd., now Bright Data Ltd. (“Plaintiff”), filed a

  complaint against Defendant for infringement of the ’511 Patent and ’968 Patent and trade secret

  misappropriation. Dkt. No. 1 at 17–28. Defendant filed requests for EPRs on December 4, 2020

  and January 12, 2021 of the ’511 Patent and ’968 Patent respectively. Dkt. No. 73 at 4 (citing Dkt.

  Nos. 48 and 57). The PTO issued orders granting the requests for the EPRs on January 21, 2021

  and March 3, 2021, for the ’511 Patent and ’968 Patent respectively. Id. (citing Dkt. Nos. 73-2 and

  73-3). Defendant asks the Court to stay this litigation pending the resolution of the EPRs. Id. at

  12.
                                                   1
Case 2:20-cv-00188-JRG-RSP Document 118 Filed 07/23/21 Page 2 of 7 PageID #: 3201




         In the time since the filing of this motion, Defendant has filed two notices. See Dkt. No.

  94; 112. The first notice is Defendant’s Notice of Development in Ex Parte Reexamination (“First

  Notice”). Dkt. No. 94. In the First Notice Defendant notifies the Court that on May 24, 2021, an

  Office Action issued in the pending EPR of U.S. Patent No. 10,484,511, (the “’511 Patent”)

  Control No. 90/014,624, which rejects all claims of the ’511 Patent asserted by Plaintiff. Id. at 1.

         The second notice is Defendant’s Notice of Development in Ex Parte Reexamination

  (“Second Notice”). Dkt. No. 112. In the Second Notice Defendant notifies the Court that on July

  6, 2021, an Office Action issued in the pending EPR of U.S. Patent No. 10,637,968, (the “’968

  Patent”) Control No. 90/014,652, which rejects all claims of the ’968 Patent asserted by Plaintiff.

  Id. at 1. Defendant notes that between these two Office Actions, every patent claim Plaintiff asserts

  in this litigation currently stands rejected. Id. Each of these Office Actions are non-final rejections

  where the patent owner may file proposed amendments to the specification or claims in the

  reexamination proceeding. See Dkt. No. 94-1 at 4, 38; see also Dkt. No. 112-1 at 4, 11–12.

         II.     LEGAL STANDARDS

         “Courts have inherent power to manage their dockets and stay proceedings, including the

  authority to order a stay pending conclusion of a PTO reexamination.” Ethicon, Inc. v. Quigg, 849

  F.2d 1422, 1426–27 (Fed. Cir. 1988) (internal citation omitted). “How to best manage the Court’s

  docket ‘calls for the exercise of judgment, which must weigh competing interests and maintain an

  even balance.’” AGIS Software Dev. LLC v. Google LLC, Case No. 2:19-cv-00361-JRG, Dkt. No.

  219, 2021 WL 465424, at *1 (E.D. Tex. Feb. 9, 2021) (citing Landis v. N. Am. Co., 299 U.S. 248,

  254–55 (1936)).

         “In deciding whether to stay litigation pending reexamination, courts typically consider:

  (1) whether a stay will unduly prejudice or present a clear tactical disadvantage to the nonmoving



                                                    2
Case 2:20-cv-00188-JRG-RSP Document 118 Filed 07/23/21 Page 3 of 7 PageID #: 3202




  party, (2) whether a stay will simplify the issues, and (3) whether discovery is complete and

  whether a trial date has been set.” Veraseal LLC v. Costco Wholesale Corp., Case No. 2:17-cv-

  00713-JRG-RSP, Dkt. No. 41, 2018 WL 4524122, at *1 (E.D. Tex. May 18, 2018) (citing Soverain

  Software LLC v. Amazon.com, Inc., 356 F. Supp. 2d 660, 662 (E.D. Tex. 2005)).

         “The party seeking a stay bears the burden of showing that such a course is appropriate.”

  Realtime Data LLC v. Actian Corp., Case No. 6:15-cv-00463-RWS-JDL, Dkt. No. 426, 2016 U.S.

  Dist. LEXIS 187446, at *6 (E.D. Tex. Nov. 29, 2016), citing Landis, 299 U.S. at 255. “A stay

  pending an administrative proceeding is not automatic; rather, it must be based upon the

  circumstances of the individual case before the court.” Id., at *6-7 (citing Datatreasury Corp. v.

  Wells Fargo & Co., 490 F.Supp.2d 749, 755 (E.D. Tex. 2006)). “Courts often consider the

  relationship of the parties” and “are generally reluctant to stay proceedings when the parties are

  direct competitors.” Smartflash LLC v. Apple, Inc., Case No. 6:13-cv-00447-JRG, Dkt. No. 175,

  2014 U.S. Dist. LEXIS 92615, at *17 (E.D. Tex. Jul. 8, 2014) (internal citations omitted).

         “A stay is particularly justified when ‘the outcome of a PTO proceeding is likely to assist

  the court in determining patent validity or eliminate the need to try infringement issue.’” Stingray

  Music USA, Inc. v. Music Choice, Case No. 2:16-cv-00586-JRG-RSP, Dkt. No. 171, 2017 WL

  9885167, at *1 (E.D. Tex. Dec. 12, 2017) (internal citations omitted).

         III.    ANALYSIS

                 A. Prejudice

         Defendant argues that Plaintiff’s “fail[ure] to serve any discovery requests to Defendant,

  despite the Court’s Discovery Order being issued on October 13, 2020—nearly five months ago”

  demonstrates that a stay would cause no undue prejudice. Dkt. No. 73 at 9 (citing Dkt. No. 42).

  Defendant also notes that Plaintiff did not choose to seek a preliminary injunction and argues that



                                                   3
Case 2:20-cv-00188-JRG-RSP Document 118 Filed 07/23/21 Page 4 of 7 PageID #: 3203




  any receipt of alleged damages later rather than sooner is minimal and compensable through the

  ordinary damages phase of litigation. Id. (citing Stringray, 2017 WL 9885167, at *2 (“the plaintiff

  did not move for a preliminary injunction, which contradicts [its] assertion it cannot wait for a

  decision on infringement.”)). Defendant asserts staying the case will avoid unnecessary expenses

  and burdens for both parties. Id. at 10 (citing Datatreasury, 490 F. Supp. 2d at 754). Finally,

  Defendant states it is “willing to stipulate that it will not assert the prior art grounds being raised

  in the EPRs at trial in this case if a stay is granted” and argues courts find such a stipulation

  advantageous to plaintiffs as the “[p]laintiff is afforded both the advantage of ex parte proceeding

  and an estoppel effect.” Id. at 11 (quoting Datatreasury, 490 F. Supp. 2d at 754).

         Plaintiff asserts that Defendant waited six months after receiving the complaint to file an

  EPR request and “is attempting to achieve a tactical advantage by delaying the litigation for an ex

  parte proceeding that could last over two years while preserving its ability to assert any invalidity

  defense in this action.” Dkt. No. 76 at 4. Plaintiff continues, stating that “Defendant chose to avoid

  the faster statutory time limitations required in an inter partes review (‘IPR’) and associated

  estoppel limitations prohibiting Defendant from asserting any invalidity ground that it could have

  raised in an IPR.” Id.

         Plaintiff argues that it and Defendant are competitors in the proxy network industry and

  “the relationship between the parties is an important consideration when deciding a stay and such

  direct competition weighs against granting a stay. Id. at 8 (citing Smartflash LLC, 2014 U.S. Dist.

  LEXIS 92615 at *18). Plaintiff follows up asserting “should Defendant be dissatisfied with the

  decisions in either EPR, it may appeal to the Patent Trial and Appeal Board (‘PTAB’) and the

  Federal Circuit resulting in even greater delay and prejudice to [Plaintiff].” Id. at 9 (citing

  ThinkOptics, Inc. v. Nintendo of Am., Inc., Case No. 6:11-cv-00455-LED, Dkt. No. 345, 2014 U.S.



                                                    4
Case 2:20-cv-00188-JRG-RSP Document 118 Filed 07/23/21 Page 5 of 7 PageID #: 3204




  Dist. LEXIS 128450, at *5 (E.D. Tex. Feb. 27, 2014)). Plaintiff also argues that the stay would

  prejudice it in delaying the pursuit of the trade secrets claims and that Defendant seeks a “clear

  tactical disadvantage to [Plaintiff]” by not citing references Defendant cited in its invalidity

  contentions. Id. at 9–10

          As Plaintiff argues, Defendant waited six months after receiving the complaint to file an

  EPR request. See Dkt. No. 76 at 4. In addition to waiting to file, Defendant chose to file an EPR

  request, a slower post-grant proceeding, as opposed to an inter partes review, a much quicker post-

  grant proceeding that would minimize prejudice from delay. Further, Plaintiff and Defendant are

  competitors and “direct competition weighs against granting a stay.” See Smartflash LLC, 2014

  U.S. Dist. LEXIS 92615 at *18. All of this together creates a significant prejudice against Plaintiff,

  tipping this factor in Plaintiff’s favor.

                  B. Issue Simplification

          Defendant argues that as EPRs have been granted for all asserted claims, simplification of

  the issues is likely. Dkt. No. 73 at 7. Defendant asserts, “cancellation of some asserted claims

  would reduce the number of claims (if any) remaining for trial. To the extent claims are amended

  by Plaintiff during the EPRs, those modifications will also impact the claims remaining for a trial.”

  Id. at 8. With respect to the trade secret misappropriation claims, Defendant argues that “the

  significant simplification benefits stemming from the EPRs outweigh any prejudice Plaintiff may

  allege in postponing its trade secret allegations” and “[m]oreover, [Plaintiff] already had an

  opportunity to litigate these trade secret allegations in Israel and agreed to settle that litigation . . .

  .” Id. at 8–9 (citing Armor All/STP Prod. Co. v. Aerospace Commc’ns Hldgs. Co., Ltd., Case No.

  6:15-cv-00781-JRG-KNM, Dkt. No. 196, 2016 WL 6397269, at *4 (E.D. Tex. Oct. 28, 2016); Dkt.

  No. 36-3 at 4). Finally, Defendant argues that the stay “should significantly curtail the Court’s and



                                                      5
Case 2:20-cv-00188-JRG-RSP Document 118 Filed 07/23/21 Page 6 of 7 PageID #: 3205




  parties’ pre-trial activities, reduce the scope of issues in dispute, limit the parties’ briefing on

  substantive issues, lower [Plaintiff’s] damages request, and minimize the complexity of the issues

  for the jury.” Id. at 9

          Plaintiff responds that despite Defendant’s stipulation “Defendant will not be limited from

  asserting numerous invalidity grounds asserted in its invalidity contentions” including theories

  other than prior art. Dkt. No. 76 at 11. Plaintiff argues that accordingly “it is unlikely that the

  EPRs, applying a limited set of prior art, would simplify the issues in this case in a meaningful

  way.” Id. at 11–12 (citing Cooper Techs. Co. v. Thomas & Betts Corp., Case No. 2:06-cv-00242-

  CE, Dkt. No. 75, 2008 U.S. Dist. LEXIS 25938, at *4 (E.D. Tex. Mar. 31, 2008)). Plaintiff also

  asserts that only 13% of EPRs result in all challenged claims being cancelled and that the trade

  secret claims would not be simplified. Id.

          Unless every claim ends up cancelled with no amendments granted, the patent issues will

  remain in the case. Further, since Defendant did not assert in the EPR assert all of the prior art

  asserted in this matter, an invalidity defense will remain. Even if every claim ends up

  cancelled with no amendments granted, there are still trade secrets claims to be adjudicated. See

  Dkt. No. 1 at 25–27.

          Although some simplification of the case may be achieved by a stay, this simplification is

  minimal and there is a low probability that even that simplification is created. Dkt. No. 76 at

  11. Granting a stay would create a long delay of this case for little simplification wherein a trial

  would still be needed to resolve other claims. Accordingly, the Court finds that this factor weighs

  in favor of Plaintiff.




                                                   6
Case 2:20-cv-00188-JRG-RSP Document 118 Filed 07/23/21 Page 7 of 7 PageID #: 3206




                    C. Discovery & Trial

           Defendant argues that discovery in this case is still in its early stages, where the parties

  have not begun e-mail discovery at the time the motion was filed, “fact discovery ends on June 14,

  2021, expert discovery ends on July 19, 2021, and trial is scheduled for November 1, 2021. Dkt.

  No. 73 at 11 (citing Dkt. 41 at 1–3). Plaintiff argues that the substantial completion of document

  deadline has passed, infringement and invalidity contentions have been exchanged, the claim

  construction process has concluded, 1 the parties have issued interrogatories, and the parties are in

  the midst of completing e-discovery. Dkt. No. 76 at 12.
  .
         Not only have the benchmarks Plaintiff argued have passed, the case has developed beyond

  the time of filing this motion. Even at the time briefing on this motion had completed, trial was

  only seven months away. Now it is just over a mere three months. A consequence of Defendant’s

  delay in filing for EPR is that this factor weighed in favor of Plaintiff due to proximity to trial even

  at the time it filed its Motion. Now, the factor weighs heavily in favor of Plaintiff.

           IV.      CONCLUSION

           The Court finds that all factors weigh in favor of Plaintiff. Accordingly, for the reasons

  expressed above, the Court DENIES Defendant’s Motion.
          SIGNED this 3rd day of January, 2012.
           SIGNED this 23rd day of July, 2021.




                                                                 ____________________________________
                                                                 ROY S. PAYNE
                                                                 UNITED STATES MAGISTRATE JUDGE




  1
    The Court does not find the argument “the claim construction process has concluded” persuasive in light of the fact
  that there was no claim construction briefing or hearing in this matter, but rather that the parties adopted the claim
  constructions from another matter. See Dkt. Nos. 66 and 68.

                                                            7
